Exhibit 10.13




DISTRIBUTION AGREEMENT




This Distribution Agreement (the “Agreement”), entered into effective the 1st
day of November, 2012, is between Newport Coach Works Inc., a California
corporation (hereinafter known as “NCWI”), and Don Brown Bus Sales, Inc.
(hereinafter known as “Distributor”). This agreement shall remain in effect
unless terminated under Section III of this agreement.




WHEREAS, NCWI is a manufacturer of Petrol, Diesel, CNG and Electric powered
buses;




WHEREAS, Distributor is desirous of distributing bus products produced by NCWI;




WHEREAS, NCWI is desirous of appointing Distributor as a non-exclusive
distributor of NCWI products;




NOW, THEREFORE, the Distributor and NCWI hereby agree as follows:




I.

Undertaking by the Distributor




The Distributor agrees:




A.

To the following annual Operating Requirements, effective January 1st of each
year, which are set forth in the signed Distributor Operating Requirements
Addendum (DORA – attached addendum). The DORA provides an agreement between NCWI
and Distributor regarding minimum requirements which will be used to measure
Distributor’s performance:




1.

Minimum Sales Responsibility (MSR) – Distributor agrees to meet the following
MSR requirements established on a calendar year basis and set forth in the DORA.
 Distributor acknowledges that MSR is an integral and material part of the
contract and that Distributor’s failure to achieve the MSR may constitute
grounds for termination of the contract.




2.

Minimum Inventory Requirement (MIR) – Distributor agrees to meet the MIR
established on a calendar year basis and set forth in the DORA.  Distributor
acknowledges that MIR is an integral and material part of the contract and that
distributor’s failure to achieve the MSR may constitute grounds for termination
of the contract.




3.

At the time that NCWI’s production capabilities outweigh Distributor’s sales
reach, Distributor will establish additional Distribution channels to sell
NCWI’s products.




B.

Distributor agrees to provide NCWI with any and all chassis required to meet
orders and production.








--------------------------------------------------------------------------------



C.

To diligently advertise, promote, display and sell products covered by this
agreement throughout the described Area of Responsibility (AOS) at the expense
of the Distributor, including maintaining an active website and display in at
least (2) industry related trade show events annually. Distributor will actively
follow up on all sales leads provided by NCWI and cooperate with it in later
evaluation of these leads. Further, Distributor will fully utilize to the best
of its ability all marketing aids and sales training programs offered by NCWI to
the Distributor. NCWI will provide literature and other materials it may have
available at its discretion.




D.

To completely and properly service each new vehicle before resale and promptly
remit to NCWI the Retail Warranty Registration information with full name and
mailing address of the purchaser of all NCWI products.




E.

To establish and/or maintain throughout the terms of the contract adequate
facilities for the products covered, including maintain sufficient personnel to
perform all service in strict adherence with the Repair and Maintenance
instructions supplied by NCWI.




F.

To abide by NCWI’s conditions for payment for products purchased under this
contract, payment request will result from established notice from NCWI. At this
time NCWI’s terms are COD or pre-arranged credit line and/or floor-plan and
Distributor agrees to maintain lines of credit and/or floor-plan instruments to
accommodate agreed upon volumes herein defined in Paragraph I. A above.




G.

To make no representations or warranties as to NCWI products other than such
warranties as are expressly set forth in NCWI’s established warranty.




H.

To submit and utilize all forms or formats prescribed by NCWI for the purchase
of products or parts or warranty service performed in accordance with this
contract.




I.

To maintain a policy or policies of insurance with coverage for Worker’s
compensation, General Liability of a minimum of $1,000,000 an Auto Liability.
Distributor shall provide proof of such insurance by way of a Certificate of
Insurance naming NCWI as additional insured and specifying thirty (30) days’
notice of cancelation or material changes insurance policy or policies.




J.

To indemnify, save and hold NCWI harmless from any liability whatsoever caused
by the act or acts of Distributor and it’s agents, servants or employees. This
indemnification shall include all of NCWI’s expenses including reasonable
attorney fees. In like NCWI shall indemnify, save and hold harmless Distributor
for any act or acts of NCWI agents, servants or employees, indemnification shall
include all of Distributor’s expenses including reasonable attorney fees.




K.

The Distributor agrees they are responsible for meeting all Bid Specifications
and Request for Proposal Specifications. Although, NCWI will assist during and
after the processes, they are not to be held financially accountable for missed
specification by the Distributor. The Distributor will be responsible for
additional cost that may be incurred due to specification errors.








--------------------------------------------------------------------------------



II.

Area of Responsibility (AOR)




A.

NCWI agrees to give the Distributor the opportunity to promote and sell the NCWI
bus line within the AOR.




1.

The Distributor agrees to devote its best efforts to promote aggressively the
sale of NCWI Products covered by this Agreement to customers within AOR, to
accomplish this objective, Distributor agrees to develop, maintain and direct
competent sales staff and aggressively advertise and market NWCI products.

2.

AOR defined in this contract will be available to the Distributor immediately.
NCWI agrees that as long as this Agreement in full force and effect it will not
sell product factory direct to any other distributor or customer in assigned
AOR.




B.

Distributor hereby acknowledges and agrees that the failure to maintain any of
the above terms in Paragraph I may result in another distributor receiving
priority in any or all of the AOR.




III.

Termination




If either party shall fail to observe their or it’s undertakings in this
contract, the other party may give 30 days written notice of intent to cancel
for any stated reason(s).  Either party can terminate this agreement without
cause with 60 days written notice.  Any notice of termination shall be sent to
the other part by U.S. Certified Mail, with return receipt requested to the
address specified on the signature page.




Any payments to NCWI from the Distributor are due and payable in full to NCWI on
or before the expiration of such termination.  If such payments are not paid in
full to NCWI within said time, the balance due to NCWI shall earn interest at
the rate of 1 ½% per month.




Any change of ownership or controlling interest of NCWI or Distributor will
automatically terminate this Agreement.  Re-issuance of a contract to subsequent
owner(s) shall be at discretion of NCWI and Distributor.  And sufficient time
and notice will be given to investigate and new owner(s) before issuance of new
contract.




IV.

Delays and Damages




NCWI will not be held liable if order deadlines are not met due to supply of
chassis, other suppliers and/or vendors, labor situations and other matters
beyond NCWI’s control except where responsibility is specially agreed.




V.

General Terms




A.

Title to NCWI products and parts remain with NCWI until full and complete
payments is made for said products.




B.

Distributor is not an agent for NCWI in any respect and had no authority to
transact business in the name of NCWI or to incur any obligation or liability
for or against NCWI.








--------------------------------------------------------------------------------



C.

This Agreement shall remain in full force and effect for a period of two (2)
years and shall be automatically renewed for successive one (1) year periods
unless NCWI or Distributor gives sixty (60) days written notice of intention not
to renew this contract or this contract is terminated for just cause found in
the termination paragraph in this Agreement.




D.

This Agreement replaces and supersedes all other and/or prior agreements between
the parties whether written or implies. This Agreement may not be modified
unless in writing and signed by both parties.




E.

This Agreement shall be construed according to the laws of the State of
California and if any provision of the contract is declared unlawful or
unenforceable by judicial determination or otherwise, the remaining provisions
of the contract shall remain in full effect.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, NCWI has caused this Agreement to be properly and duly
executed by its authorized officer and the Distributor warrants the
representative executing this Agreement on its behalf is hereby fully authorized
to do so.




“NWCI”

 

“Distributor”

Newport Coach Works, Inc.

 

Don Brown Bus Sales, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:








--------------------------------------------------------------------------------

Distributor Operating Requirements Addendum

(DORA)

Effective December 1st, 2012-December 1st 2014




DISTRIBUTOR:

Don Brown Bus Sales, Inc.

703 County Hwy 107

Johnstown, NY, 12095




I.

Area of Responsibility (AOR)

Shall be:

United States and Canada

II.

Minimum Sales Responsibility (MSR) and Minimum Inventory Requirement (MIR).




II.

MSR :

First six (6) months of Agreement – 6 units per month

Second six (6) months of Agreement – 10 units per month

Second year of Agreement – 16 units per month.




III.

MIR:

12 units




*MSR and MIR are stated in units. MIR must be maintained on a continuous basis.
Units qualifying toward the MIR are new and unsold units which Distributor has
in-stock or on order for immediate delivery.












